


Exhibit 10.36

 

Parcel Identification

Number:  L7 10 2 0418

 

PREPARED BY:

FIRST NIAGARA BANK, N.A.

726 Exchange Street

Buffalo, NY  14210

 

WHEN RECORDED, MAIL TO:

FIRST NIAGARA BANK, N.A.

Commercial Collateral Control Unit

239 Van Rensselaer

Buffalo, NY  14210

 

FOR RECORDER’S USE ONLY

 

GRAPHIC [g255843km01i001.jpg]

 

MORTGAGE AND SECURITY AGREEMENT

 

THIS MORTGAGE IS AN OPEN-END MORTGAGE

UNDER 42 PA. CON. STAT. ANN. §8143.

THIS MORTGAGE SECURES FUTURE ADVANCES.

 

THIS MORTGAGE AND SECURITY AGREEMENT (this “Mortgage”) made this 19th day of
December, 2014, but effective as of December 31, 2014, by RIVERBEND BETHLEHEM
HOLDINGS II LLC, a limited liability company, organized under the law of
Pennsylvania and having its principal place of business at c/o Griffin Land &
Nurseries, Inc., 204 West Newberry Road, Bloomfield, Connecticut 06002
(“Mortgagor”) to FIRST NIAGARA BANK, N.A., a national banking association with a
banking office at 726 Exchange Street, Buffalo, NY  14210, Attention: 
Commercial Loan Administration and any affiliate of the First Niagara Financial
Group, Inc. (“Mortgagee”).

 

TO secure payment of the Indebtedness (as herein defined) of Mortgagor,
Mortgagor, intending to be legally bound, hereby irrevocably grants, sells,
transfers, conveys, assigns, grants a security interest in and mortgages to
Mortgagee, upon the terms and subject to the conditions hereinafter set forth,
all of Mortgagor’s right, title and interest, now owned or hereafter acquired,
in and to the property described on Schedule A annexed hereto and made a part
hereof (the “Land”),

 

TOGETHER with (i) the appurtenances and all the estate and rights of Mortgagor
in and to said property; (ii) all buildings and other improvements now or
hereafter thereon; (iii) all fixtures (the “Fixtures”) and all personal property
(the “Personal Property”) now or hereafter affixed to the Land or improvements;
(iv) all the right, title and interest of Mortgagor in and to all streets,
alleys, roads, waterways and public places adjoining said property; (v) all
easements and rights of way, now or hereafter used or existing in connection
with said property; (vi) all leases, licenses and subleases or any

 

--------------------------------------------------------------------------------


 

other use or occupancy agreement relating to the Land or improvements; (vii) all
insurance policies covering said property, and all proceeds to be received under
or from such insurance policies, whether by reason of loss or cancellation;
(viii) all proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims, including, without limitation, any
proceeds of sale, proceeds of insurance and condemnation awards (including any
consequential damages on account thereof); and (ix) all Rents (as defined
below).  All of the aforesaid property, rights and interests, however
denominated, are herein called the “Premises.”

 

TO HAVE AND TO HOLD the Premises unto Mortgagee and its successors and assigns,
forever.

 

PROVIDED ALWAYS, and these presents are upon the express condition that, if the
Indebtedness shall have been satisfied in full and all obligations of Mortgagor
under each of the documents evidencing or securing the Indebtedness have been
terminated then this Mortgage and the estate hereby granted shall cease and
become void.  Upon the occurrence of such event, Mortgagee will, if requested to
do so by Mortgagor and at Mortgagor’s expense, execute and deliver to Mortgagor
such documents as Mortgagor shall reasonably request to evidence or otherwise
effect such event.

 

As used in this Mortgage, “Indebtedness” shall mean (i) all indebtedness,
together with interest thereon, evidenced by the following instruments or
agreements:  The Term Note of even date herewith from Mortgagor and Riverbend
Bethlehem Holdings I LLC (“Holdings I”) to Mortgagee in the original principal
amount of $21,600,000.00 (the “Loan”) having a maturity date of January 2, 2024,
and any renewals, supplements, amendments, modifications and extensions thereof
(the foregoing documents, together with this Mortgage, and all other documents,
agreement or instruments delivered in connection with or in support of the
Indebtedness are collectively referred to as the “Loan Documents”), (ii)  any
and all obligations and liabilities of Mortgagor to Mortgagee, whether absolute
or contingent, whether now existing or hereafter created, arising, evidenced or
acquired  under any agreement, device or arrangement designed to protect
Mortgagor and Riverbend Bethlehem Holdings II LLC from fluctuations of interest
rates, exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency exchange agreements, forward currency
exchange agreements, interest  rate caps, collars or floors, forward rate
currency or interest rate options, puts, warrants, swaps, swaptions, U.S.
Treasury locks and U.S. Treasury options, and any and all cancellations,
buybacks, reversals, terminations or assignments of any of the foregoing (any
such agreement, device or arrangement being referred to as an “Interest Rate
Protection Agreement”), and (iii) all other indebtedness and other liabilities
of Mortgagor to Mortgagee and affiliates of Mortgagee of every kind and
character, arising under this Mortgage or any other Loan Documents or by
operation of law, whether direct, indirect, primary, absolute, contingent, as
borrower or guarantor, matured or unmatured, now owing or existing or hereafter
incurred or created, originally contracted with Mortgagee or with others,
evidenced by a negotiable or non-negotiable instrument or other writing, and all
amendments, extensions, renewals and replacements thereof, including, without
limitation, all principal, interest, charges, expenses, commitment or facility
fees, collateral management or other fees, treasury management obligations,
obligations due pursuant to any interest rate protection agreement entered into
by Mortgagor, reasonable attorneys’ fees and expenses related to collection of
the foregoing and any other amount payable by Mortgagor under this Mortgage and
any other agreement between the parties whether executed in connection herewith
or otherwise.

 

1.                                      Covenants of Mortgagor.  Mortgagor
agrees with Mortgagee. that so long as this Mortgage is in effect:

 

(a)                                 Taxes.  Mortgagor will pay all taxes,
assessments, sewer bills and water rates (collectively “Taxes”) affecting the
Premises, and if in default thereof, Mortgagee may pay the same.  Mortgagor
shall be permitted to withhold payment of such Taxes in connection with an
appeal thereof, taken in accordance with appropriate procedures, provided
enforcement action against the Premises is stayed pending the outcome of such
appeal.  Mortgagor will, upon demand, deliver to Mortgagee, receipts for the
payment of any Taxes;

 

(b)                                 Insurance.  Mortgagor will keep the Premises
insured for the benefit of, and by insurers acceptable to, Mortgagee against
such risks, and in such form and amount, as Mortgagee may from time to time
require, including, without limitation, flood insurance, if available, and fire
and extended coverage casualty insurance for the full replacement value of the
buildings and other improvements on the Premises; will have endorsed on such
policies standard mortgagee and lender loss payee clauses in the name of
Mortgagee; and will deliver a copy of each policy to Mortgagee (or such other
evidence thereof as is acceptable to Mortgagee).  If the Premises is located in
an area which has been identified by any governmental agency, authority or body
as a flood hazard area or the like, then Mortgagor shall maintain a flood
insurance policy covering the Premises in an amount not less than the original
principal amount of the Indebtedness secured hereunder or the maximum limit of
coverage available under the federal program, whichever amount is less. 
Mortgagor may

 

2

--------------------------------------------------------------------------------


 

provide the coverage required hereunder through a blanket policy of insurance
specifically listing the Premises as a covered property.  Acceptance of any
insurance policy shall not constitute approval by Mortgagee of the insurer,
coverage, form, amount or sufficiency of the policy.  Mortgagor will comply
promptly with all applicable requirements of any insurance rating authorities. 
Mortgagor will give immediate notice to Mortgagee of any damage by fire or other
casualty to the Premises.  Any insurance proceeds received by Mortgagee may, at
Mortgagee’s sole option, be paid wholly or in part to finance repair or
replacement of improvements to the Premises or for other purposes proposed by
Mortgagor which are acceptable to Mortgagee, without affecting the lien of this
Mortgage for the full amount of Indebtedness owing prior to receipt of such
proceeds, or may be applied by Mortgagee on the Indebtedness.  If no Event of
Default has occurred and is continuing, and the cost to repair the damage to the
Premises does not exceed $500,000.00, then the insurance proceeds shall be paid
to Mortgagor and used for the restoration of the Premises. If the cost to repair
the damage exceeds $500,000.00, provided no Event of Default has occurred and is
continuing, and further provided that Mortgagor demonstrates to the full
satisfaction of Mortgagee in Mortgagee’s reasonable discretion that: (i) the
subject insurance proceeds are sufficient to restore the damage to the Premises,
(ii) the restoration of damage caused by such casualty can be completed within
two hundred forty (240) days following such casualty; and (iii) the restoration
of damage is permitted under applicable state and local regulations, then
Mortgagee will permit the use of such insurance proceeds received by Mortgagee
and Mortgagor to be used for the restoration of the Premises subject to the
following additional conditions. The foregoing shall apply only to such
insurance proceeds as may be needed to defray the cost of restoration and any
excess over the actual cost of restoration shall be paid over to Mortgagor.  Any
insurance proceeds made available shall be held by Mortgagee until Mortgagor
furnishes complete plans and specifications for the restoration of the Premises,
reasonably satisfactory to Mortgagee and accompanied by all required
governmental approvals and permits and shall be disbursed to the Mortgagor
solely for the purpose of restoring the Premises to its former condition as the
work progresses, the time and amount of each disbursement to be at the sole
discretion and upon the estimate of Mortgagee. The foregoing shall not apply to
any casualty which occurs during the last one hundred eighty (180) days prior to
the maturity date of the Loan.

 

(c)                                  Estoppel Certificate.  Mortgagor, within
ten days after request, will furnish a duly acknowledged written statement of
the then outstanding Indebtedness secured by this Mortgage and whether any
offsets or defenses exist against such Indebtedness;

 

(d)                                 Property Status; Right of Entry and
Inspection.  Mortgagor will comply with all government requirements respecting
the Premises and will not use the Premises in any way that violates any law,
ordinance, rule, regulation or requirement, or in any way that violates any
enforceable restrictive covenant on the use of the Premises.  No building,
Fixture or Personal Property on the Premises will be removed, demolished or
altered without the prior written consent of Mortgagee.  Mortgagor will repair
or replace to the satisfaction of Mortgagee any buildings or improvements of the
Premises damaged by casualty, will maintain the Premises in good condition and
repair and will not suffer any waste.  Mortgagee or its agents shall have the
right to enter and inspect the Premises at any reasonable time;

 

(e)                                  Tenancies and Leases.  Except for
terminations in the event of a default thereunder, Mortgagor will not cancel,
abridge or otherwise modify any tenancies, subtenancies, leases or subleases of
the Premises, nor accept prepayments of installments of rent, without
Mortgagee’s prior written consent, which shall not be unreasonably withheld or
delayed;

 

(f)                                   Liens and Encumbrances.  Mortgagor will
keep the Premises free from all liens and encumbrances, except (i) the lien in
favor of Mortgagee, (ii) encumbrances of record on the date of this Mortgage,
(iii) liens for taxes attaching prior to payment becoming due, if payment is
made when due, and (iv) easements granted to utility companies which may benefit
the Premises;

 

(g)                                  Prepayment of Rent.  Mortgagor shall
include in all future leases of any part of the Premises a provision prohibiting
the prepayment of any rent without the prior written consent of Mortgagee;

 

(h)                                 Existence; Compliance with Laws.  If
Mortgagor is a corporation, limited liability company, limited partnership or
like entity, so long as this Mortgage remains in effect, Mortgagor will do all
things necessary to preserve and keep in full force and effect the existence,
franchises, rights and privileges of Mortgagor as such type of entity under the
laws of the state of its incorporation, formation, or organization, as
applicable.  Mortgagor will comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental authority or court applicable
to Mortgagor or to the Premises or any part thereof; and

 

3

--------------------------------------------------------------------------------


 

(i)                                     Operating Statements.  Mortgagor shall
furnish to Mortgagee the financial and operating statements described in the
Note.

 

2.                                      Representations and Warranties.

 

(a)                                 Title.  Mortgagor warrants good and
marketable title to the Premises, subject only to those encumbrances set forth
in the loan policy of title insurance provided to Mortgagor in connection with
the Loan or otherwise approved by Mortgagee in writing.

 

(b)                                 Authority.  Mortgagor represents and
warrants that the execution and delivery of this Mortgage has been duly
authorized and that no other authorization is required under the terms of its
organizational documents.

 

(c)                                  Commercial Purpose.  Mortgagor represents
and warrants that the Loan or other financial accommodations included in the
Indebtedness secured by this Mortgage were obtained solely for a business or
commercial purpose and not for personal, residential, consumer or household
purposes.

 

3.                                      Certain Rights and Obligations.

 

(a)                                 Mortgagee may take, but is not obligated to
take, such action as Mortgagee deems appropriate to protect the Premises or the
status or priority of the lien of this Mortgage, including, but not limited to: 
(i) entry upon the Premises to protect the Premises from deterioration or
damage, or to cause the Premises to be put in compliance with any governmental,
insurance rating or contract requirements; (ii) payment of amounts due on liens
having priority over this Mortgage; (iii) payment of any tax or charge for
purposes of assuring the priority or enforceability of this Mortgage;
(iv) obtaining insurance on the Premises; (v) commencement or defense of any
legal action or proceeding to assert or protect the validity or priority of the
lien of this Mortgage; or (vi) reappraisal of the Premises, if required by
policy, at Mortgagee’s expense unless an Event of Default is then occurring, in
which case such appraisal shall be at Mortgagor’s expense.  On demand, Mortgagor
shall reimburse Mortgagee for all expenses in taking any such action, with
interest, and the amount thereof shall be Indebtedness secured by this Mortgage
and shall, to the extent permitted by law, be in addition to the maximum amount
of the Indebtedness heretofore stated;

 

(b)                                 Mortgagor authorizes Mortgagee, without
notice, demand or any reservation of rights and without affecting this Mortgage,
from time to time:  (i) to accept from any person or entity and hold additional
collateral for the payment of the Indebtedness or any part thereof, and to
exchange, enforce or refrain from enforcing, or release such collateral or any
part thereof; (ii) to accept and hold any indorsement or guaranty of payment of
the Indebtedness or any part thereof, and to release or substitute any such
obligation of any such indorser or guarantor, or any person or entity who has
given any collateral as security for the payment of the Indebtedness or any part
thereof, or any other person or entity in any way obligated to pay the
Indebtedness or any part thereof, and to enforce or refrain from enforcing, or
compromise or modify, the terms of any obligation of any such indorser,
guarantor, person or entity; (iii) to direct the order or manner of the
disposition of any and all collateral and the enforcement of any and all
indorsements and guaranties relating to the Indebtedness or any part thereof as
Mortgagee, in its sole discretion, may determine; and (iv) to determine the
manner, amount and time of application of payments and credits, if any, to be
made on all or any part of any component or components of the Indebtedness
(whether principal, interest, costs and expenses, or otherwise);

 

(c)                                  If any default shall occur in the payment
of any of the Indebtedness, this Mortgage shall remain valid, binding and
enforceable:  (i) without deduction by reason of any setoff, defense or
counterclaim of Mortgagor; (ii) without requiring protest or notice of
nonpayment or notice of default to Mortgagor, or to any other person;
(iii) without demand for payment or proof of such demand; (iv) without requiring
Mortgagee to resort first to Mortgagor or to any other guaranty or any
collateral which Mortgagee may hold; (v) without requiring notice of acceptance
hereof or assent hereto by Mortgagee; and (vi) without requiring notice that any
indebtedness has been incurred or of the reliance by Mortgagee upon this
Mortgage; all of which Mortgagor hereby waives;

 

(d)                                 The enforceability of this Mortgage shall
not be affected by:  (i) any failure to perfect or continue the perfection of
any security interest in or other lien on any collateral securing payment of the
Indebtedness; (ii) the invalidity, unenforceability, or loss or change in
priority of any such security interest or other lien; (iii) any failure to
protect,

 

4

--------------------------------------------------------------------------------


 

preserve or insure any such collateral; or (iv) the invalidity or
unenforceability of any of the Indebtedness; all of which Mortgagor hereby
waives; and

 

(e)                                  If Mortgagee shall receive from or on
behalf of Mortgagor any sum less than the full amount then due and payable,
Mortgagee may, but shall not be obligated to, accept the same and, if it elects
to accept any such payment, it may without waiving any demand or Event of
Default:  (i) apply such payment on account of the Indebtedness or any amount
payable hereunder, or (ii) hold same or any part thereof, without liability for
interest, in a special account and from time to time apply same or any part
thereof as specified in Section 3(e)(i).

 

4.                                      Mortgagee’s Costs and Expenses.

 

(a)                                 Mortgagor will pay all filing, registration,
and recording fees and all expenses incident to the preparation, execution,
acknowledgement, filing and recording of this Mortgage, and any financing
statements, releases, continuation statements, and any instruments of further
assurance, and all federal, state, county and municipal stamp taxes and other
taxes, duties, imposts, assessments, and charges arising out of or in connection
with the execution and delivery of this Mortgage.  Mortgagor shall further pay
all reasonable costs and expenses of Mortgagee, including, without limitation,
reasonable attorneys’ fees, for the release, discharge and satisfaction of this
Mortgage and any other lien or encumbrance relating to this Mortgage, and the
preparation of any and all documents necessary to effectuate the foregoing.

 

(b)                                 If any action is commenced to foreclose this
Mortgage or to collect the Indebtedness, Mortgagor agrees to pay to Mortgagee
all costs and expenses of every kind incurred by Mortgagee in connection with
such action, which costs and expenses may be collected in such action and shall,
to the extent permitted by law, be a lien on the Premises prior to any interest
in, or claim upon the Premises arising subsequent to the lien hereof.  “Costs
and expenses” as used in the preceding sentence shall include, without
limitation, the actual attorneys’ fees incurred by Mortgagee in retaining
counsel for advice, suit, appeal, or any insolvency or other proceedings under
the Federal Bankruptcy Code or otherwise.

 

5.                                      Default and Remedies.

 

(a)                                 In addition to any Events of Default set
forth in any other Loan Documents, any of the following events or conditions
shall constitute an “Event of Default”:  (i) if legal or equitable title to, or
any interest in, the Premises sold or transferred in whole or in part, or if any
rentals from the Premises are assigned to anyone while this Mortgage shall
remain a lien thereon; (ii) failure of Mortgagor to perform or comply with the
terms of any lease of the Premises or any part thereof; or (iii) default by
Mortgagor under any mortgage affecting any part of the Premises which is, or is
claimed to be, superior in lien to this Mortgage;

 

(b)                                 Mortgagee, at its sole election, may declare
all or any part of any Indebtedness not payable on demand to be immediately due
and payable without demand or notice of any kind upon the happening of any Event
of Default.  The provisions of this paragraph are not intended in any way to
affect any rights of Mortgagee with respect to any Indebtedness which may now or
hereafter be payable on demand;

 

(c)                                  Upon the occurrence of an Event of Default,
whether or not foreclosure proceedings have been instituted, Mortgagor shall,
upon demand, surrender possession of the Premises to Mortgagee.  If Mortgagor
remains in possession of the Premises after the happening of an Event of
Default, the possession shall be as tenant of Mortgagee and Mortgagor agrees to
pay in advance upon demand to Mortgagee a reasonable monthly rental for the
Premises or portion so occupied.  Mortgagee may dispossess, by summary
proceedings or otherwise, any tenant or Mortgagor defaulting in the payment of
rent.  If a receiver is appointed, this covenant shall inure to the benefit of
such receiver.  Notwithstanding any provision of law to the contrary, Mortgagee
may, at its option, foreclose this Mortgage subject to the rights of tenants of
the Premises which are subordinate to the lien of this Mortgage;

 

(d)                                 The holder of this Mortgage, in any action
to foreclose it, shall be entitled to the appointment of a receiver;

 

(e)                                  If the Indebtedness shall exceed the amount
secured by this Mortgage, or as evidenced by a combination of instruments that
singularly or in part collectively may be less than said secured amount but
combined exceed said secured amount, Mortgagee, in any foreclosure hereof, shall
have the right to sue and collect the excess in the same action as commenced for
the foreclosure hereof, and recover a money judgment for said excess with all
the rights

 

5

--------------------------------------------------------------------------------


 

attendant thereto, including, without limitation, the issuance of an execution
to the Sheriff for collection thereof, and Mortgagor hereby waives any defense
based upon a claim that in doing so, Mortgagee is splitting its cause of action
if it seeks to foreclose this Mortgage for part of the Indebtedness and recover
at law for another part;

 

(f)                                   In the event of foreclosure of this
Mortgage, the Premises may, at the option of Mortgagee, be sold in one or more
parcels, notwithstanding any provision of law to the contrary;

 

(g)                                  Upon the happening of an Event of Default,
Mortgagee may pursue, take or refrain from pursuing any remedy for collection of
the Indebtedness, including an action to foreclose this Mortgage or to sell the
Premises or any part thereof pursuant to procedures provided by applicable law. 
Any reference in this Mortgage to an action or right of Mortgagee in regard to
or in connection with a foreclosure or a foreclosure proceeding shall be deemed
to include a sale and/or proceeding under this subsection; and

 

(h)                                 Upon the happening of an Event of Default,
Mortgagee may exercise its rights of enforcement with respect to the Fixtures
and Personal Property under the UCC.

 

6.                                      Due on Sale Clause.  Mortgagor shall not
sell, convey or otherwise transfer any interest in the Premises (whether
voluntarily or by operation of law), or agree to do so, without Mortgagee’s
prior written consent, including (a) any sale, conveyance, encumbrance,
assignment, or other transfer of (including installment land sale contracts), or
the grant of a security interest in, all or any part of the legal or equitable
title to the Premises, except as otherwise permitted hereunder; (b) any lease of
all or any portion of the Premises (in which case Mortgagee’s consent shall not
be unreasonably withheld or delayed); or (c) any sale, conveyance, encumbrance,
assignment, or other transfer of, or the grant of a security interest in, any
share of stock of Mortgagor, if a corporation or any partnership interest in
Mortgagor, if a partnership, or any membership interest, if a limited liability
entity, except in favor of Mortgagee.  Any default under this Section shall
cause an immediate acceleration of the Indebtedness without any demand by
Mortgagee.

 

7.                                      Real Estate Tax and Insurance Account.

 

(a)                                 Upon Mortgagee’s request, Mortgagee will
engage, at Mortgagor’s expense (which shall consist of a one-time payment upon
such engagement), for a lifetime monitoring service to monitor real property tax
accounts affecting the Premises.

 

(b)                                 Upon Mortgagee’s request following the
failure by Mortgagor to pay the Impositions (defined below) prior to their
delinquency, Mortgagor will pay to Mortgagee by depositing into a non-interest
bearing deposit account with Mortgagee (“Imposition Account”) on the first day
of each month during the term hereof, or any renewal term, a sum equal to
one-twelfth (1/12) of the annual aggregate amount, as estimated from time to
time by Mortgagee, of the aggregate of all taxes, assessments and sewer charges
(collectively “Impositions”) on the Premises.  If such payments shall be deemed
by Mortgagee to be insufficient to pay such Impositions, Mortgagor will pay the
amount of such deficiency, on demand, to Mortgagee.

 

Mortgagor hereby pledges all sums in the possession of Mortgagee to Mortgagee as
additional security for the Indebtedness secured hereby.  Mortgagee shall have
no obligation to apply any sums held by Mortgagee pursuant to this
Section 7(b) to the payment of such Impositions unless directed to do so by
Mortgagor in writing delivered during a period of time when no uncured Event of
Default shall exist setting forth the particular Imposition to be paid.
Notwithstanding the foregoing, Mortgagee may, in its discretion but shall not be
required to, pay any such Imposition without written direction from Mortgagor or
contrary to the direction of Mortgagor.  So long as no Event of Default shall
exist and after giving written notice to Mortgagee, Mortgagor may in good faith
contest any Imposition and permit such Imposition to remain unpaid during the
period under any such contest provided that (i) the amounts held by Mortgagee in
the Imposition Account are at all times sufficient to pay such contested
Impositions and all other non-contested Impositions as and when the same shall
come due and payable or Mortgagor shall, upon demand by Mortgagee, deposit
amounts sufficient for these purposes with Mortgagee, (ii) Mortgagor shall
deposit with Mortgagee as and when the same shall accrue all late charges,
interest and penalties which result from the contest or which would ultimately
be payable in the event such contest is unsuccessful, and (iii) no portion of
the Premises shall be at risk of forfeiture or foreclosure on account of the
non-payment of any amounts under contest or otherwise. Upon the occurrence and
during the continuation of any Event of Default or if any conditions set forth
in clauses (i), (ii) or (iii) of this paragraph shall fail to be satisfied, then
Mortgagee may, in its

 

6

--------------------------------------------------------------------------------


 

discretion but shall not be required to, pay any such contested Imposition out
of the Imposition Account or otherwise even if such payment is to prejudice
Mortgagor’s ability thereafter to contest such items.

 

8.                                      Assignment of Rents and Awards.

 

(a)                                 Mortgagor hereby assigns to Mortgagee all
rents, issues, and profits of the Premises (collectively “Rents”).  This
assignment is a present, absolute and unconditional assignment, effective
immediately upon execution and delivery of this Mortgage and shall continue in
effect until the Indebtedness is finally and irrevocably paid in full. 
Mortgagor grants to Mortgagee the right, subject to the rights of any tenants,
to enter upon and take possession of the Premises for purposes of collecting the
Rents and letting the Premises, or any part thereof, and to apply the Rents on
account of the Indebtedness after payment of all charges and expenses,
including, without limitation, management and operation fees. Before or after an
Event of Default, Mortgagee may notify all or any tenants of this present
assignment and during the continuance of an Event of Default may direct such
tenants to make all rent payments to Mortgagee.  Until such notice by Mortgagee,
Mortgagor may collect the Rents.  Any third party may completely rely upon
Mortgagee’s notice of its right to collect the Rents at any time without such
third party having to independently determine the actual existence of such
right.

 

(b)                                 Any awards made for any taking by eminent
domain or in any condemnation proceeding, or for consequential damages on
account thereof, are hereby assigned to Mortgagee with power to collect, receive
and apply same on the Indebtedness, whether or not then due and payable, but
such application shall not affect any obligation to continue making payments in
accordance with the terms of any note or other obligation evidencing the
Indebtedness.

 

(c)                                  Mortgagor hereby irrevocably appoints
Mortgagee as its attorney-in-fact for the purposes set forth in the preceding
paragraphs.

 

9.                                      No Modifications or Waivers.

 

(a)                                 This Mortgage is absolute and unconditional
and shall not be changed or affected by any representation, oral agreement, act
or thing whatsoever, except as herein provided.  This Mortgage is intended by
Mortgagor to be the final, complete and exclusive expression of the agreement
between Mortgagor and Mortgagee.  No modification or amendment of any provision
of this Mortgage shall be effective unless in writing, which writing shall make
a specific reference to this Mortgage and shall be signed by a duly authorized
officer of Mortgagee; and

 

(b)                                 No course of dealing between Mortgagor and
Mortgagee and no act, delay or omission by Mortgagee in exercising any right or
remedy hereunder, including, without limitation, acceptance of any partial
payment on the Indebtedness, shall operate as a waiver of any right, remedy or
default hereunder, or of any other right or remedy, and no single or partial
exercise of any right or remedy shall preclude any other or further exercise
thereof or the exercise of any other right or remedy.  All rights and remedies
of Mortgagee hereunder are cumulative.

 

10.                               Financial Covenants.  Mortgagor covenants and
agrees with, and represents to, Mortgagee, as follows:

 

(a)                                 The aggregate debt service coverage ratio
(“DSCR”) for the Premises and the property known as 4275 Fritch Drive,
Bethlehem, Pennsylvania mortgaged to Mortgagee by Holdings II as security for
the Loan (the “4275 Property”; together with the Premises referred to
collectively herein as the “Properties”) shall not be less than 1.35 to 1.00, as
reasonably determined by Mortgagee and measured annually as of December 31.  If
the Lease of even date herewith between Mortgagor and Holdings II, as landlord,
and Griffin Land & Nurseries, Inc., as tenant (the “Master Lease”) is in effect
such that the tenant is actually paying rent thereunder, the aggregate DSCR for
the Properties shall not be less than 1.00 to 1.00.  The DSCR shall be based on
the ratio of (a) Net Operating Income (defined below) to (b) Financial
Obligations (defined below).  As used herein, “Net Operating Income” means, with
respect to any fiscal period, the sum of (i) the aggregate amount of cash
revenues actually received by Mortgagor and Holdings II in connection with the
Properties during such fiscal period, minus (ii) the aggregate amount of
operating expenses actually incurred by Mortgagor and Holdings II in connection
with the ownership, maintenance and operation of the Properties and paid in cash
during such fiscal period, excluding from operating expenses, however, any
depreciation, amortization, non-cash type adjustments, and any capital expenses
or expenses of capitalized items, improvements and/or replacements.  As used
herein, “Financial Obligations” shall mean, for any fiscal period, an amount
equal to the sum of all payments of principal and interest on the

 

7

--------------------------------------------------------------------------------


 

Note that become due and payable, or that are to become due and payable, during
such fiscal period.  For purposes hereof, interest on the Note will be deemed to
be the fixed interest rate charged under the Interest Rate Protection Agreement.

 

11.                               Environmental Covenants.  Mortgagor covenants
and agrees with and represents to Mortgagee, as follows:

 

(a)                                 Mortgagor has not heretofore obtained any
information or notice or request from any governmental agency, other entity or
person (collectively, “Authority”) for information, or provided any information
or notice to any such Authority, concerning the unpermitted or unauthorized
presence or release of hazardous substances, hazardous wastes or other raw
materials or wastes (including petroleum products) as such are defined by any
applicable federal, state or local law, on, above, within, in the vicinity of,
related to or affecting the Premises.

 

(b)                                 To Mortgagor’s knowledge, Mortgagor has
performed all of its obligations under, has obtained all necessary approvals,
permits, authorizations or other consents required by, and is not in material
violation of, any applicable federal, state or local health, safety or
environmental law, ordinance, rule, regulation or order.

 

(c)                                  Mortgagor shall conduct its operations in
compliance with the provisions of all applicable federal, state or local laws,
ordinances, rules, regulations and orders related to any natural or
environmental resource or media located on, above, within or in the vicinity of,
related to, or affected by, the Premises.  Mortgagor shall promptly notify
Mortgagee in writing if Mortgagor receives any information or notice or request
from any Authority for information, or if Mortgagor provides any information or
notice to any such Authority, concerning the unpermitted or unauthorized
presence or release of hazardous substances, hazardous wastes or other raw
materials or wastes (including petroleum products) as such terms are defined by
any applicable federal, state or local law, on, above, within, in the vicinity
of, related to or affecting the Premises.

 

(d)                                 Mortgagor shall indemnify and hold Mortgagee
harmless against any and all claims, expenses, demands, losses, costs, fines or
liabilities of whatever kind or nature (including, without limitation, arising
from personal injury or property damage) in any way related to any environmental
condition on, above, within, in the vicinity of, related to or affected by the
Premises, all as more particularly provided in that certain Environmental
Compliance and Indemnity Agreement of even date herewith between Mortgagor and
Mortgagee.

 

12.                               Consents and Waivers Relating to Legal
Proceedings.

 

(a)                                 MORTGAGOR KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY (i) CONSENTS IN EACH ACTION AND OTHER
LEGAL PROCEEDING COMMENCED BY MORTGAGEE AND ARISING OUT OF OR OTHERWISE RELATING
TO THIS AGREEMENT, ANY OF THE OBLIGATIONS, ANY OF THE COLLATERAL OR ANY OTHER
COLLATERAL TO THE JURISDICTION OF ANY COURT THAT IS EITHER A COURT OF RECORD OF
THE STATE OF CONNECTICUT OR THE COMMONWEALTH OF PENNSYLVANIA OR A COURT OF THE
UNITED STATES LOCATED IN THE STATE OF CONNECTICUT OR THE COMMONWEALTH OF
PENNSYLVANIA, (ii) WAIVES EACH OBJECTION TO THE LAYING OF VENUE OF ANY SUCH
ACTION OR OTHER LEGAL PROCEEDING AND (iii) WAIVES ANY DEFENSE BASED UPON ANY
STATUTE OF LIMITATIONS OR CLAIM OF LACHES.

 

(b)                                 MORTGAGOR KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES EACH RIGHT MORTGAGOR MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO, AND IN, ANY ACTION OR OTHER LEGAL PROCEEDING
OF ANY NATURE, RELATING TO (i) THIS MORTGAGE, ANY RELATED LOAN DOCUMENT OR ANY
COLLATERAL RELATED HERETO, (ii) ANY TRANSACTION CONTEMPLATED BY ANY SUCH
DOCUMENT OR (iii) ANY NEGOTIATION, PERFORMANCE OR ENFORCEMENT OF THIS MORTGAGE,
OR ANY COLLATERAL RELATED HERETO.  MORTGAGOR ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL AS NECESSARY AND APPROPRIATE.

 

(c)                                  MORTGAGOR HEREBY WAIVES, TO THE EXTENT
PERMITTED BY LAW, THE BENEFITS OF ALL VALUATION, APPRAISEMENT, HOMESTEAD,
EXEMPTION, STAY, REDEMPTION AND MORATORIUM LAWS, NOW IN FORCE OR WHICH
MAY HEREAFTER BECOME LAW.

 

8

--------------------------------------------------------------------------------


 

(d)                                 PREJUDGMENT REMEDY WAIVER.  MORTGAGOR
ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS MORTGAGE IS A PART IS A
COMMERCIAL TRANSACTION, AND HEREBY WAIVES ALL RIGHTS TO NOTICE AND PRIOR COURT
HEARING OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES, SECTIONS 52-278a ET
SEQ., AS AMENDED, OR UNDER ANY OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY
AND ALL PREJUDGMENT REMEDIES MORTGAGEE MAY EMPLOY TO ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER.  MORE SPECIFICALLY, MORTGAGOR ACKNOWLEDGES THAT MORTGAGEE’S
ATTORNEY MAY, PURSUANT TO CONNECTICUT GENERAL STATUTES, SECTION 52-278f, ISSUE A
WRIT FOR A PREJUDGMENT REMEDY WITHOUT SECURING A COURT ORDER.  MORTGAGOR
ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE AND A HEARING SUBSEQUENT TO THE
ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY BY MORTGAGEE’S ATTORNEY, AND MORTGAGEE
ACKNOWLEDGES MORTGAGOR’S RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF
SAID WRIT.  MORTGAGOR FURTHER HEREBY WAIVES ANY REQUIREMENT OR OBLIGATION OF
MORTGAGEE TO POST A BOND OR OTHER SECURITY IN CONNECTION WITH ANY PREJUDGMENT
REMEDY OBTAINED BY MORTGAGEE AND WAIVES ANY OBJECTIONS TO ANY PREJUDGMENT REMEDY
OBTAINED BY MORTGAGEE BASED ON ANY OFFSETS, CLAIMS, DEFENSES OR COUNTERCLAIMS OF
MORTGAGOR OR ANY OTHER OBLIGATED PARTY TO ANY ACTION BROUGHT BY MORTGAGEE. 
MORTGAGOR ACKNOWLEDGES AND AGREES THAT ALL OF THE WAIVERS CONTAINED IN THIS
SECTION HAVE BEEN MADE KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY,
AND WITH THE ADVICE OF ITS COUNSEL.

 

13.                               Security Agreement/Fixture Filing.

 

(a)                                 This Mortgage is a Security Agreement as
defined in the Pennsylvania Uniform Commercial Code (“UCC”).  Notwithstanding
the filing of any financing statement covering any of the Premises in the
records normally pertaining to personal property, at Mortgagee’s option, all of
the Premises, for all purposes and in all proceedings, legal or equitable, shall
be regarded (to the extent permitted by law) as part of the Land.  The mention
in any such financing statement of any of the Premises shall not be construed as
in any way altering any of the rights of Mortgagee or adversely affecting the
priority of the lien granted hereby or by the Loan Documents, but such mention
in the financing statement is hereby declared to be for the protection of
Mortgagee in the event any court shall at any time hold that notice of
Mortgagee’s priority of interest, to be effective against any third party, must
be filed in the UCC records.

 

(b)                                 Mortgagor shall execute and deliver to
Mortgagee such documents, instruments and further assurances, in each case in
form and substance satisfactory to Mortgagee, as Mortgagee may, from time to
time, reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder.  Mortgagor hereby irrevocably authorizes Mortgagee
to cause financing statements (and amendments thereto and continuations thereof)
and any such documents, instruments and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest, and Mortgagor shall pay all
reasonable costs and expenses incurred by Mortgagee in connection therewith,
including, without limitation, reasonable attorneys’ fees and costs of filing or
recordation.

 

(c)                                  This Mortgage shall also constitute a
“fixture filing” for the purposes of the UCC against all of the Premises which
is or is to become fixtures related to the Premises.  Mortgagor is the “Debtor”
and its name and mailing address are set forth in the preamble of this
Mortgage.  Mortgagee is the “Secured Party” and its name and mailing address
from which information concerning the security interest granted herein may be
obtained are also set forth in the preamble of this Mortgage.

 

14.                               Miscellaneous.

 

(a)                                 Mortgagor hereby appoints Mortgagee as
attorney-in-fact of Mortgagor, irrevocably and with power of substitution, in
the same manner, to the same extent and with the same effect as if Mortgagor
were to do the same to file financing statements relating to the Premises or to
execute and file any such financing statement in Mortgagor’s name, all as
Mortgagee may deem appropriate to perfect and continue its lien and security
interest in the Premises; during the continuance of an Event of Default (i) to
make, adjust or settle and receive payment on any insurance claims with respect
to the Premises; (ii) to endorse the name of Mortgagor on any instruments,
documents or other evidences of the Premises that may come into Mortgagee’s
possession; (iii) to execute proofs of claim and loss; (iv) to execute
endorsements, assignments

 

9

--------------------------------------------------------------------------------


 

or other instruments of conveyance or transfer; and (v) to perform all other
acts which Mortgagee deems appropriate to protect and preserve the Premises and
to enforce the terms of this Mortgage.  The agency hereunder is unconditional
and shall not terminate until all of the Indebtedness is paid in full;

 

(b)                                 All notices, elections or demands permitted
or required herein shall be in writing, signed by the party giving such notice,
election or demand, and given personally or by mail, addressed to the
appropriate party at the address designated for such party in the heading of
this Mortgage, or such other address in the continental United States as the
party who is to receive such notice may designate by notice to the other party. 
Notice by mail shall be by registered or certified United States mail, addressed
to the party to be notified, and with the proper amount of postage affixed
thereto.  The effective date of the notice, election or demand shall be the date
of personal delivery or the third business day following the date of mailing, as
the case may be.  Rejection or other refusal to accept, or inability to deliver
because of a change of address of which no notice was given shall be deemed to
be receipt of the notice, election or demand sent;

 

(c)                                  If more than one party joins in the
execution of this Mortgage, their obligations hereunder shall be joint and
several and shall be binding upon their heirs, executors, administrators,
successors, and assigns;

 

(d)                                 Any reference herein to “Mortgagee” shall be
deemed to include and apply to every subsequent holder of this Mortgage and any
reference herein to “Mortgagor” shall be deemed to include and apply to every
subsequent owner of the Premises and every person liable upon the Indebtedness,
unless the language or circumstances clearly requires the contrary;

 

(e)                                  “Mortgagor” shall include:  (i) any
successor individual or individuals, association, partnership, limited liability
company or corporation to which all or substantially all of the business or
assets of Mortgagor shall have been transferred; (ii) in the case of a
partnership Mortgagor, any new partnership which shall have been created by
reason of the admission of any new partner or partners therein, or by reason of
the dissolution of the existing partnership by voluntary agreement or the death,
resignation or other withdrawal of any partner; and (iii) in the case of a
corporate or limited liability company Mortgagor, any other corporation or
limited liability company into or with which Mortgagor shall have been merged,
consolidated, reorganized, or absorbed;

 

(f)                                   If after receipt of any payment of all or
any part of the Indebtedness, Mortgagee is for any reason compelled to surrender
such payment to any person or entity because such payment is determined to be
void or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, this Mortgage shall continue in full force
notwithstanding any contrary action which may have been taken by Mortgagee in
reliance upon such payment, and any such contrary action so taken shall be
without prejudice to Mortgagee’s rights under this Mortgage and shall be deemed
to have been conditioned upon such payment having become final and irrevocable;

 

(g)                                  Without limiting any other right of
Mortgagee, whenever Mortgagee has the right to declare any Indebtedness to be
immediately due and payable (whether or not it has so declared), Mortgagee at
its sole election may set off against the Indebtedness any and all moneys then
owed to Mortgagor by Mortgagee or any other direct or indirect subsidiary of
First Niagara Financial Group, Inc. (in any capacity), whether or not the
Indebtedness or the obligation to pay such moneys owed by Mortgagee is then due,
and Mortgagee shall be deemed to have exercised such right of setoff immediately
at the time of such election even though any charge therefor or evidence thereof
is made or entered on Mortgagee’s records subsequent thereto;

 

(h)                                 Captions of the paragraphs of this Mortgage
are solely for the convenience of Mortgagor and Mortgagee, and are not an aid in
the interpretation of this Mortgage; and

 

(i)                                     If any provision of this Mortgage is
unenforceable in whole or in part, the remaining provisions shall continue to be
effective.

 

(j)                                    To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee shall not assert, and each hereby waives
any claim against the other, on any theory of liability, for special, indirect,
consequential or punitive damages (but excluding direct or actual damages)
arising out of, in connection with or as a result of, this Mortgage, any related
Loan Documents, the transactions contemplated hereby or thereby or any loan or
the use of the proceeds.

 

10

--------------------------------------------------------------------------------

 

15.                               Open-End Mortgage.  This Mortgage is an
OPEN-END MORTGAGE as defined in 42 Pa. Con. Stat. Ann. §8143, as amended.  The
maximum total indebtedness outstanding at any time and secured hereby may not
exceed Thirty Two Million Four Hundred Thousand Dollars ($32,400,000). 
Mortgagee’s address for receiving notices under 42 Pa. Con. Stat. Ann. §8143
shall be the address set forth in the first paragraph of this Mortgage.  The
Mortgage secures, and the Term Note of even date herewith evidences the
obligation of Mortgagor to repay, advances to be made after the date hereof for
payment of taxes, assessments, maintenance charges, insurance premiums, costs
incurred for the protection of the Premises or the lien of this Mortgage, costs
incurred by Mortgagee by reason of the occurrence of an Event of Default, and
advances made to complete construction of improvements at the Premises. 
Mortgagor waives, to the fullest extent permitted by law, all of Mortgagor’s
rights under 42 Pa. Con. Stat. Ann. §8143(c).

 

(The Remainder of this Page Intentionally Left Blank)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has duly executed this Mortgage, with the intent
to be legally bound hereby, dated as of the date first set forth above.

 

 

 

RIVERBEND BETHLEHEM HOLDINGS II LLC

 

 

 

By:

Riverbend Lehigh Valley Holdings II LLC

 

 

Its Sole Member

 

 

 

 

 

By:

Griffin Land , LLC

 

 

 

Its Sole Member

 

 

 

 

 

 

 

By:

Griffin Land & Nurseries, Inc.

 

 

 

 

Its Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Gamzon

 

 

 

 

 

Name:

Michael Gamzon

 

 

 

 

 

Title:

President

 

STATE OF NEW YORK

)

 

 

 

 

)

SS:

 

 

COUNTY OF NEW YORK

)

 

 

 

 

On this, the 19th day of December, 2014, before me, the undersigned, a Notary
Public in and for said state, personally appeared Michael Gamzon, personally
known to me or proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his capacity, and that by his signature on the
instrument, the person or entity upon behalf of which the person acted, executed
the instrument.

 

 

/s/ Mary F. Gallagher

 

 

 

 

Name:

 

(SEAL)

 

Notary Public

 

 

DATE COMMISSION EXPIRES:

 

 

Signature page to Mortgage and Security Agreement

 

--------------------------------------------------------------------------------


 

The address of the within named Mortgagee is 195 Church Street, New Haven, CT 
06510

 

 

FIRST NIAGARA BANK, N.A.

 

 

 

 

 

By:

/s/ Peter M. Hausherr

 

Print Name:

Peter M. Hausherr

 

Signature page to Mortgage and Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

Description of Property

 

ALL THAT CERTAIN parcel of land situate in the Township of Lower Nazareth,
County of Northampton, Commonwealth of Pennsylvania, bounded and described in
accordance with and shown as “Lot 2” on a Subdivision Plan for Griffin Land,
Riverbend Bethlehem Holdings I, LLC, prepared by Pany and Lentz Engineering
Company, dated December 23, 2009, last revised March 7, 2011, recorded in Map
Book Volume 2011-5, Page 442 as follows, to wit:

 

Beginning at the iron pin being the northwest corner of lands now or formerly
Darcy S. Mortazavi said point also being the terminus point of the easterly
right-of-way line of Fritch Drive (70’ wide); thence along the northerly
boundary line of Fritch Drive South 89° 54’ 42” West 35.00 feet to a point in
line with Lot 1, the True Point of Beginning; thence along said Lot 1 the
following three (3) courses and distances:

 

1)                                     North 0° 34’ 10” West 177.47 feet to a
point of curvature;

 

2)                                     Thence by the arc of a circle deflecting
to the left having a radius of 200.00 feet, an arc length of 47.08 feet, a chord
bearing North 7° 18’ 49” West a chord distance of 46.98 feet to  a point of
tangency;

 

3)                                     North 14° 03’ 28” West 874.15 feet to a
point on the southerly right-of-way line of CONRAIL, formerly known as Lehigh
and New England Railroad;

 

Thence along said right-of-way the following four (4) courses and distances:

 

1)                                     South 85° 48’ 55” East 811.76 feet to a
point of curvature;

 

2)                                     Thence by the arc of a circle deflecting
to the right having a radius of 1223.88 feet, an arc length of 417.40 feet, a
chord bearing South 76° 11’ 55” East a chord distance of 415.38 to a point;

 

3)                                     Thence perpendicular to the previous arc
South 23° 34’ 18” West 10.00 feet to a point of curvature;

 

4)                                     Thence continuing along said right-of-way
by the arc of a circle deflecting to the right having a radius of 851.90 feet,
an arc length of 1110.85 feet, a chord bearing South 29°13’ 21” East a chord
distance of 1033.80 feet to a point on lands now or formerly Darcy S. Mortazavi;

 

Thence leaving said right-of-way and by lands of Darcy S. Mortazavi South 89°
54’ 42” West 1493.62 feet to a point, the True Point of Beginning.

 

Containing 33.17 Acres.

 

Schedule A to Mortgage and Security Agreement

 

--------------------------------------------------------------------------------
